Citation Nr: 0200294	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  96-45 462	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for myasthenia gravis.

2.  Entitlement to service connection for an ulcer disorder.

3.  Entitlement to service connection for an autoimmune 
disorder.

4.  Entitlement to service connection for colitis.

5.  Entitlement to service connection for dermatitis, claimed 
as hand lesions.

6. Entitlement to service connection for chloracne.

7.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD) between February 18, 1994 
and May 24, 1999.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1969.  He indicates that he served in Vietnam until 
October 1968.  This account is not inconsistent with the 
evidence of record.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in August 1993 and August 1996 which, respectively, 
denied service connection for myasthenia gravis; and granted 
service connection for PTSD, rated 10 percent, and denied 
service connection for an ulcer disorder, an auto-immune 
disorder, colitis; dermatitis, claimed as hand lesions, and 
chloracne.  

Inasmuch as the veteran disagreed with the initial rating 
assigned for PTSD, the propriety of the ratings from the 
effective date of the grant of service connection, February 
18, 1994, is for consideration.  Fenderson v. West, 12 Vet 
App 119 (1999).  In September 2001, the RO reviewed the case 
and found that the veteran was entitled to a "staged 
rating" for PTSD.  A 50 percent disability rating was 
assigned from February 18, 1994 to May 23, 1999, and a 100 
percent disability rating was assigned from May 24, 1999.  
Because 100 percent is the maximum schedular rating for PTSD, 
the matter of the rating for PTSD since May 24, 1999 is moot.  
The matter remaining for consideration with respect to the 
rating for PTSD is entitlement to a rating in excess of 50 
percent prior to May 24, 1999.

The issues of entitlement to service connection for 
myasthenia gravis, an ulcer disorder, an autoimmune disorder, 
colitis, and dermatitis, claimed as hand lesions are 
addressed in the Remand which follows this decision.  The 
issue of entitlement to service connection for an auto-immune 
disorder was characterized by the RO as encompassing the 
matter of service connection for a psychiatric disorder.  
Inasmuch as service connection for a psychiatric disorder 
(PTSD), rated 100 percent, has already been granted, the 
issue has been recharacterized deleting the matter of service 
connection for a psychiatric disorder. 


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has disability due to chloracne or that chloracne was 
diagnosed during service or manifested to a compensable 
degree within one year following his service in Vietnam.  

2.  The veteran's PTSD .is not shown to have produced more 
than considerable social or industrial impairment prior to 
June 5, 1996.

3.  The evidence shows that since June 5, 1996, the veteran 
has been demonstrably unable to maintain gainful employment 
due to his service connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for chloracne is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  A 100 percent rating is warranted for PTSD from June 5, 
1996; but a rating in excess of 50 percent for PTSD is not 
warranted prior to that date.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.129, 
4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA); codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  VA has recently issued final regulations 
to implement these statutory changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence it applies in the 
instant case.  However, the Board finds that VA's duties 
under the VCAA are met with respect to the two issues 
addressed on the merits below.

VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Here, the 
discussions in the rating decisions, the Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOC), 
in particular the SSOC dated in September 2001, informed the 
veteran what was needed to substantiate the claims and 
complied with VA's notification requirements.  

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
veteran has not referenced any unobtained evidence that might 
aid, or be pertinent to the bases for denial of, his claims 
for service connection for chloracne and for an increased 
rating for PTSD.  He has been provided several VA medical 
examinations in connection with his claims.  A medical 
opinion is not necessary to consider the issues addressed on 
the merits below, as the record is adequate to fairly decide 
the merits of these claims.  The RO has complied with, or 
exceeded, the mandates of the new legislation and its 
implementing regulations.  The RO considered the claim of 
service connection for chloracne on the merits, and did not 
base its determination on the concept of a well-grounded 
claim.  The RO has also provided the veteran with clear 
notice of the evidence considered and the types of evidence 
needed to support the claims.  

Service Connection for Chloracne

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service. See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  
The veteran contends that he developed chloracne because of 
exposure to herbicides in service.  Applicable criteria 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

Based upon these definitions, the veteran was exposed to 
herbicides.  If a veteran was exposed to a herbicide agent 
during active military, naval, or air service, chloracne or 
other acneform diseases consistent with chloracne shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  Chloracne must have 
become manifest to a degree of 10 percent or more within one 
year of the veteran's last exposure to an herbicide agent 
during active service.  38 C.F.R. § 3.307(a)(6)(ii).

The veteran has reported that he was on a river patrol boat 
in an area frequently sprayed by herbicides.  He relates that 
on one occasion aircraft sprayed herbicides directly on his 
boat.  He recalls a burning sensation on his skin that he 
attempted to relieve by rinsing with water.  He asserts that 
within 10 to 15 days after this incident he broke out with 
blisters.  He reports that while on active duty he would have 
huge knots come up under his neck that would have to be 
lanced and drained.

In considering this claim, the Board has reviewed the 
veteran's service medical records.  They contain no diagnoses 
of chloracne or acneform disorders consistent with chloracne.  
In January 1967, the veteran was treated for weeping 
dermatitis with a probable secondary staph infection.  On 
January 16, 1967 it was noted to be much improved.  A January 
1969 notation in the veteran's file indicates that his 
medical record had to be reconstructed because it was damaged 
or destroyed in Vietnam.  No further pertinent complaints or 
abnormalities were noted in the available medical records, 
and no pertinent abnormalities were noted on the veteran's 
separation examination in 1969.  

The veteran has indicated that chloracne is not a subject in 
the treatment records for which he provided VA Forms 21-
4142's in November 1993.

Subsequent to service the veteran was first examined by VA in 
June 1993.  He related the history of exposure to spraying 
and noted that he had nodules in the soft tissue of his neck 
and dermatitis during service.  His skin was negative on 
physical examination.  A history of recurrent dermatitis was 
diagnosed.  

A June 1996 VA examination revealed no skin abnormalities.  A 
history of chloracne was diagnosed.  This is the only 
notation of a diagnosis of chloracne the Board can find 
currently in the record.  However, evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence." LeShore v. Brown, 
8 Vet. App. 406 (1995).  A medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

In order for the claim for service connection to be 
successful, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  To establish 
entitlement to service connection for chloracne on a 
presumptive basis, the disorder must have been manifested to 
a compensable degree within one year following the veteran's 
last presumed exposure to Agent Orange, i.e., the date of his 
departure from Vietnam.  There is some indication in the 
veteran's service medical records that at least part have 
been lost.  Nevertheless, extensive service medical reports, 
including the report of examination for separation from 
service, in September 1969, are available.  While service 
medical records show that the veteran had dermatitis of some 
nature and a secondary staph infection during active service, 
it is not shown that it was chloracne.  The problem resolved, 
and was not noted on separation examination.  There is no 
medical evidence that chloracne was manifested at any point 
in time soon after service.  Thus, there is no basis for a 
finding that chloracne was manifested to a compensable degree 
within one year of the veteran's last exposure to Agent 
Orange in service. 

The veteran has submitted an excerpt from V.A. Agent Orange 
Review, vol. 9 no. 3, September 1992, that describes symptoms 
associated with chloracne.  While this document is competent 
medical evidence and lends support to the proposition that 
during the veteran's term of duty he had a skin reaction akin 
to chloracne, it does not establish that the veteran indeed 
had or currently has chloracne.  Competent evidence of record 
simply does not show that the veteran has ever had chloracne, 
much less chloracne of a compensable degree.  With respect to 
the veteran's own arguments, he is not shown to have any 
particular medical expertise.  Therefore, he is not competent 
to express an authoritative opinion a medical diagnosis or 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In the absence of a showing of current disability due to 
chloracne or that such disorder was manifested within one 
year of the veteran's service in Vietnam, service connection 
for chloracne is not warranted.

A Rating in Excess of 50 Percent for PTSD Between February 
18, 1994 and May 24, 1999

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  It is not expected that cases will show all findings 
specified by the Rating Schedule.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

During the course of this appeal, effective November 7, 1996, 
VA issued new regulations for the evaluation of psychiatric 
disabilities.  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, 38 U.S.C.A. § 5110(g), prohibits an award based on 
an Act or Administrative Issue prior to the effective date of 
such law or regulation.  Therefore, only the old regulations 
are applicable prior to November 7, 1996; and both the new 
and the old, depending on which is more favorable, are 
applicable from that date. 

Effective November 7, 1996, regulations provide that in 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. 4.126(a) (2001).

Under the revised criteria, a 50 percent evaluation is 
warranted for the following symptoms: Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
required when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411 (2001).

The old regulation in effect before November 7, 1996, 
provided a 50 percent rating when the ability to establish 
and maintain effective or favorable relationships with people 
was considerably impaired; or by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were reduced as to produce considerable industrial 
impairment.  A 70 percent rating was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment of the ability to 
obtain work or retain employment.  A 100 percent evaluation 
was warranted when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community.  There were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. 4.132 Code 9411 (1996).

The words "considerable," "severe" and "total" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology 
such as "considerable," "severe" and "total" used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.

Evidence

As was noted, the veteran served in Vietnam.  His decorations 
include one connoting combat.  His service medical records do 
not reflect treatment for psychiatric disability.  

In January 1989, the veteran was seen at the Tuscaloosa VAMC 
with complaints of depression, fatigue, lack of initiative, 
and sleep disturbance.  He reported that he was employed in a 
high pressure sales position. Medication was prescribed.  In 
February 1989 complained of anhedonia, no interest, no 
energy, insomnia, and decreased interest in sex.  He had the 
symptoms for the previous one and a half years.  He had 
decreased his alcohol consumption to only once or twice a 
week.  His mental status examination was remarkable for mild 
depression.  There was no evidence of excessive anxiety or 
psychosis.  The assessment was dysthymic disorder versus 
mixed depression with dysthymic disorder and superimposed 
major depression.  Alcohol abuse was also diagnosed.  The 
veteran failed to keep several scheduled appointments and his 
case was terminated in May 1989.

On general medical examination in June 1993, the veteran 
reported that myasthenia gravis had been diagnosed in 1990 
after several years of increasing dysfunction.  He had been 
unable to work since 1991.  It was noted that he had no 
obvious psychiatric or personality abnormalities, but that he 
did appear somewhat subdued. Suspected depression or other 
psychiatric dysfunction was diagnosed.
On June 5, 1996 VA examination, the veteran's medical and 
occupational history was reviewed by the examiner.  The 
veteran was noted to have had a number of jobs, the longest 
with a tractor company for 17 years.  He retired on 
disability in October 1991 because of myasthenia gravis.  He 
was becoming more anti-social - and isolated.  He had deep 
depression triggered by flashbacks, e.g. helicopters and loud 
noises.  He could not sleep and felt guilt and shame about 
his participation in Vietnam.  

Objective findings included that the veteran was neatly 
dressed, pleasant and cooperative.  He was pre-occupied with 
events in Vietnam and problems he felt he continued to have.  
He did not know he could have gotten some help in the VA.  He 
felt that he had a short life, and felt numb.  He had no 
feelings - even for his wife.  He was not able to get along 
with people.  He was well oriented and his memory was good.  
His social and industrial impairment was considered 
"severe."   The diagnosis was PTSD.  The GAF (global 
assessment of functioning) score was  55.  

In September 1996 the veteran was hospitalized for two days 
for depression.  There was no evidence of psychosis.  The 
diagnoses included PTSD with affective disorder.

On May 24, 1999 examination VA examination, it was noted that 
the veteran had nightmares several times per week.  He had 
flashbacks on to two times a week on average.  These and 
intrusive memories could be triggered by hearing a 
helicopter, seeing footage with a military theme, seeing 
someone who looks similar to someone he knew in Vietnam, 
smelling certain odors, or seeing rice served on a plate.  
The intrusive memories occurred on a daily basis.

The veteran reported an exaggerated startle reflex.  He was 
hypervigilant.  He had poor sleep.  He was irritable.  He had 
problems with anger control.  At times when he became 
frustrated, he might throw something or pound the wall.  He 
also had poor concentration.  He had difficulty feeling close 
to others including his wife.  He was emotionally restricted.  
He avoided socializing.  He had decreased interest in 
activities he once enjoyed.  He avoided situations that could 
trigger memories.  The veteran also had difficulty seeing 
himself with much of a future.  His PTSD symptoms had an 
adverse affect on his marriage.  His wife said that he was 
unable to make eye contact with her, and that he rarely 
hugged her.  She felt shut out from his life.

The veteran's psychiatric symptoms included depression.  He 
stated that 75 percent of the time he was at least mildly to 
moderately depressed.  He had not had recent suicidal 
ideation, but in the past, he had suicidal ideation along 
with elaborate plans to act upon it, plans that he did not 
pursue.  His energy level was generally low.  His appetite 
was poor.  His sex drive was very poor.  At times, he felt 
hopeless.  He also had episodes characterized by intense 
anxiety with elevated heart rate, shakiness, sweating, 
clamminess, difficulty breathing, and difficulty swallowing.  
In addition, he experienced tingling in the extremities.  
These episodes lasted ten to fifteen minutes, and occurred a 
couple of times a week.  

The veteran was not receiving any psychiatric treatment.  
Part of this had to do with accessibility to treatment 
because he and his wife lived in Mexico.  He found the 
quieter lifestyle there to be more conducive to his needs.  
He also had significant trust issues as well that made it 
difficult to pursue treatment.

When asked how his psychiatric symptoms might affect his 
ability to work, the veteran indicated that his irritability 
made it difficult to get along with others.  In addition, the 
irritability undermined his frustration tolerance, thereby 
making it difficult for him to calmly assess problem 
situations and decide upon a course of action.  His poor 
concentration made it difficult for him to stay focused on 
work.  It undermined his ability to learn and carry out 
complex procedures.  The concentration problem was 
exacerbated by intrusive memories and hypervigilance.  His 
poor energy level interfered with his ability to work at the 
required speed.

The veteran was currently in his second marriage.  He drank a 
lot and did not feel appreciated by his wife.  His marriage 
with his current wife was quite rocky.  His wife felt shut 
out from him.  He saw his wife as being supportive for the 
most part.

On mental status examination, the veteran avoided direct eye 
contact most of the time.  He was cooperative, and his 
behavior was appropriate to the setting.  His manner was very 
glum and sober.  He was obviously depressed.  His affect was 
restricted.  He spoke without much animation.  He was 
coherent; there was no looseness of association or flight of 
ideas.  The content of his verbalization was consistent with 
the questions asked of him.  He denied current suicidal 
ideation.  There were no delusional themes to his 
verbalizations.

The examiner's assessment was PTSD; major depression, 
chronic; panic disorder without agoraphobia; and alcohol 
dependence in remission.  The GAF score was 35, both at 
examination and for the previous year.  Under DSM IV a score 
of 35 represents some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  

The veteran was noted to have major impairment in several 
areas.  He did absolutely no socializing.  His relationship 
with his wife was fraught with difficulties.  He was 
significantly depressed and had significant PTSD symptoms.  
He was reported to be manifesting significant symptoms 
related to PTSD.  These symptoms would definitely have an 
adverse impact on his ability to work, as would his 
depression symptoms.  The intrusive memories and 
hypervigilance would exacerbate concentration problems that 
would make it difficult for him to stay focused on job-
related tasks.  It would also undermine his ability to easily 
learn complex procedures and carry them out.  He would have 
difficulty adapting to changes in the work situation.  His 
irritability would undermine his ability to have cordial 
relationships with coworkers and supervisors as well as any 
members of the public he might have to interact with.  His 
irritability would also undermine his ability to calmly 
assess problem situations and determine an appropriate course 
of action.  His response to frustrating problems could be an 
outburst that could actually disrupt the ability of others 
working around him to concentrate on their work.

As was previously noted, the veteran's PTSD is now rated 100 
percent.  The effective date for the grant of service 
connection is not here in dispute.  The RO has assigned 
staged ratings, with a total rating effective from May 24, 
1999 (the date of a VA examination) based on a determination 
that total disability due to PTSD was first shown at that 
time.  The matter for consideration is whether the 100 
percent rating (or a rating in excess of 50 percent) is 
warranted prior to May 24, 1999.

The evidence regarding the severity of the veteran's PTSD 
consists primarily of reports of VA examinations on June 5, 
1996 and on May 24, 1999.  As noted, the latter was the basis 
for the current 100 percent rating.  Prior to June 1996, 
there were some reports of psychiatric treatment in 1989, and 
the veteran was examined in June 1993.  

A comparison of the June 1996 and May 1999 examination 
reports reveals that there has been a progression in severity 
of symptoms in the interim.  For example, irritability and 
poor concentration did not appear as prominent in 1996 as 
they did on the later examination.  On mental status 
examination in 1999, more symptoms were reported than had 
been in 1996, e.g., restricted affect, glum and sober manner, 
avoidance of eye contact.  However, the 1999 examination was 
more detailed, and some of the increase in symptoms may 
merely reflect the greater detail.  At any rate, it appears 
that in 1996 the primary symptom, depression, was just as 
prominent as it was later, in 1999.  On June 5, 1996 VA 
examination, it was noted that the veteran had deep 
depression and isolated himself, had no feelings, and was 
unable to get along with people.  Such symptoms reasonably 
reflect demonstrated inability to maintain employment, 
warranting a 100 percent rating under the criteria in effect 
prior to November 7, 1996.  Hence, those criteria will be 
applied, establishing entitlement to the 100 percent rating 
from the examination date.

With respect to the time period before June 5, 1996, as was 
previously stated, only the criteria in effect before 
November 7, 1996 may be applied.  The evidence as to the 
veteran's psychiatric impairment prior to June 5, 1996 does 
not reflect more than considerable social or industrial 
impairment.  For example, psychiatric evaluation in 1993 
revealed no obvious abnormality, although the veteran 
appeared somewhat subdued, and depression was suspected.  
1989 treatment records revealed depression.  However, alcohol 
abuse was also a factor at the time, and the depression noted 
was described as mild.  The available records do not show 
more than considerable social or industrial impairment prior 
to June 5, 1996.  The veteran has not indicated that any 
further psychiatric treatment records are available.  
Consequently, a rating in excess of 50 percent for PTSD prior 
to June 5, 1996, is not warranted.  


ORDER

Service connection for chloracne is denied.

A 100 percent rating for PTSD from June 5, 1996 until May 24, 
1999 is granted; a rating in excess of 50 percent for PTSD 
prior to June 5, 1996 is denied.


REMAND

As was noted above, there have been significant changes in 
the law during the pendency of this appeal with the passage 
of the VCAA, and these changes apply in the instant case.  

With respect to the remaining issues in this case, a remand 
is required for compliance with the enhanced notice and duty 
to assist provisions of the VCAA. Although the RO generally 
provided the veteran with notice of the VCAA provisions in 
the SSOC dated in September 2001, the enhanced duty to assist 
provisions have not been satisfied.  Specifically, in 
November 1993 the veteran submitted several signed VA Form 
21-4142s, Authorization for Release of Information.  Review 
of the claims folder reveals that the RO never attempted to 
assist the veteran in obtaining this evidence, and did not 
notify him that the treatment records were not obtained.  
This must be done.

The Board has identified certain development mandated by the 
VCAA.  It is the RO's responsibility to ensure that any 
further development suggested by the results of the 
development identified above is completed.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should elicit from the veteran 
the names and addresses of all medical 
care providers who treated him for 
myasthenia gravis, an ulcer disorder, an 
autoimmune disorder, colitis, and 
dermatitis, claimed as hand lesions, then 
obtain records of all such treatment.  The 
RO should specifically obtain all medical 
records from the sources named by the 
veteran in the VA Forms 21-4142 received 
in November 1993.

2.  The veteran should then be afforded a 
VA neurology examination to determine 
whether his myasthenia gravis is related 
to service including to his exposure to 
herbicides in Vietnam.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  

3.  The veteran should be afforded a VA 
general medical examination, and any 
appropriate specialty examinations, to 
determine the nature and etiology of any 
ulcer disorder or colitis, any autoimmune 
disorder, or any dermatitis.  The claims 
folder must be reviewed by the 
examiner(s) in conjunction with the 
examination.  The examiner(s) should 
determine whether the veteran currently 
has the disorder(s) and whether it is at 
least as likely as not that they are to 
the veteran's service, including his 
exposure to herbicides in Vietnam.

4.  The RO must review the claims file 
and ensure that any further notification 
and development action mandated by the 
VCAA and implementing regulations is 
completed.

5.  Thereafter, the RO should readjudicate 
the remaining claims.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided an 
appropriate SSOC, and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 


